DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
2. Claims 1,3,5,7,9,11,13,15,17 and 19 are allowed.

3. The following is an Examiner’s reason for allowance.
4. Regarding claim 1, the closest prior art is Tzeng et al (US 7146105). Regarding claim 1, Tzeng discloses a free-space optical signal alignment and transmission device, comprising an optical engine, a collimating lens module,(free space optical transmission and reception system with collimator, see figure 2; (Equivalent to Applicant’s figure 1) wherein the optical engine is configured to convert an electrical signal into an optical signal;(laser diode 24 converting the received electrical signal into optical signal, see figure 2; (Equivalent to Applicant’s figure 1)  the collimating lens module is configured to collimate the optical signal transmitted from the optical engine and then send the collimated signal to free space for transmission; (the collimator sending the optical signal into free space for transmission using the transmitting telescope, see figure 2 (Equivalent to Applicant’s figure 1) and the optical engine is further configured to convert the optical signal into the electrical signal; (photodiode 76 converting the received optical signal into electrical signal, see figure 2 (Equivalent to Applicant’s figure 1);the optical engine comprises a base (receiving and transmitting optical unit 12 consisting of a laser driver 20, laser diode 24, MEMS mirror assembly 34, photodiode 76, amplifier 80 connected on the receiving and transmitting optical unit 12, see figure 2 (Equivalent to Applicant’s figure 1) an electrical signal externally loaded with information is input into the laser driver chip, (data signal 18 is input to the laser driver 22 from the microcontroller 16, see figure 2 (Equivalent to Applicant’s figure 1) and the laser driver chip drives the laser to emit light; (the laser driver 20 drives the laser diode 24 to emit light, see figure 2; (Equivalent to Applicant’s figure 1) the lens array module is configured to collimate (the collimator and MEMS mirror assembly 34 collimating the transmitted optical signal, see figure 2 (Equivalent to Applicant’s figure 1) or totally reflect the optical signal, or to collimate the optical signal and make it straightly pass through;(Only one of the claim limitation is required to be considered by the Examiner) and the collimating lens module collimates the optical signal transmitted from the optical engine and then sends the collimated signal to the free space for transmission; (the collimator sending the optical signal into free space for transmission using the transmitting telescope, see figure 2; (Equivalent to Applicant’s figure 1) and then sends the adjusted signal to the photodiode;(the receiving telescope sending the received optical signal into electrical signal, see figure 2; (Equivalent to Applicant’s figure 1)  the photodiode converts the optical signal into an electrical signal, (photodiode 76 converting the received optical signal into electrical signal, see figure 2; (Equivalent to Applicant’s figure 1); and then sends the electrical signal to the ( amplifier 80 receiving the electrical signal 78 from the photo diode 76, see figure 2; (Equivalent to Applicant’s figure 1) and a signal output by the electrical signal amplifier chip is sent to an external circuit ;(the amplifier 80 outputting the amplified electrical signal into microcontroller 16, see figure 2; (Equivalent to Applicant’s figure 1).
 
However regarding claim 1, the prior art of record fails to disclose optical fiber, the optical engine being connected to the collimating lens module via the optical fiber;  the collimating lens module is further configured to shape the optical signal received from the free space and then send the shaped signal to the optical engine; the collimating lens module shapes the optical signal received from the free space and then sends the shaped signal to the lens array module; the lens array module adjusts the optical signal transmitted thereto.

The Examiner found no suggestion or motivation to combine similar teachings from prior art made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Li et al (US 2016/0329961) discloses free space optical transceiver apparatus to provide an alignment with respect to another optical transceiver based on optical intensity across the optical detector, see figure 6.

b. Decker al (US 8748797) discloses a lens with first, second and third surface and pass through structure for transmitting and receiving optical signals, see figure 1A, 2.

c. Ford et al (US 5621829) discloses an optical switching device for selectively connecting at least one input fiber to at least one output fiber, see figure 1.

d. Zhang et al (Fiber based free space optical coherent receiver with vibration compensation mechanism – 2013 attached) discloses free space optical coherent receiver utilizing fine-pointing subsystem, see figure 1.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.